DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on December 5, 2019.
Claim 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 5, 2019, and July 28, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2B number 430, FIG. 9 number 820, FIG. 9 number 935. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “altitude computation component” in claim 10-13 and 20.
Claims 10-13 and 20 recites “altitude computation component” which is a generic placeholder, “configured to compute the altitude” and “configured to adjust the weights” are the functional language, and no structural modifier is stated in the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite an “altitude computation component”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 10-20 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed December 5, 2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant used a generic placeholder term "altitude computation component", and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claim limitation “altitude computation component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the "altitude computation component". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-9 and 20:
Claims 1-9 are directed to a method for determining an altitude of a moving object and claim 20 is directed to a system for determining an altitude of a moving object which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified method claim 1 as the claim that represents the claimed invention for analysis. Claim 20 is similar to independent claim 1. Claims 1 and 20 recites the limitations of obtaining pressure-dependent data and computing the altitude of the moving object. These steps fall into the mental processes grouping of abstract ideas as obtaining pressure dependent data is merely data gathering, and computing the altitude of the moving object could be done mentally for example using a pen and paper to mathematically calculate the altitude. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 1 and 20, other than reciting “a plurality of sensors”, nothing in obtaining pressure-dependent data and computing the altitude of the moving object precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1 and 20 recite “a plurality of sensors”, which is a generic part being applied to the recited abstract limitations. The “obtaining pressure-dependent data from a plurality of sensors” of claim 1 is insignificant extra-solution activity as it is merely data gathering. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0072] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 20 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-9 and 20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2017045141 A1) in further view of Grenier et al. (US 20180077350 A1). 
Regarding claims 1-6, 8-13, and 15-20: 
With respect to claim 1, Pan teaches: 
computing the altitude of the moving object based on the pressure-dependent data from the plurality of sensors; (“sensing results can be generated by combining sensor data respectively obtained by multiple sensors, also known as "sensor fusion”… Sensor fusion can be used to compensate for limitations or inaccuracies associated with individual sensor types, thereby improving the accuracy and reliability of the final sensing result. Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100” [00254-00255], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263]) 
obtaining pressure-dependent data from a plurality of sensors, each mounted on the moving object with a respective primary orientation direction, the primary orientation directions of at least two of the sensors being different; (“The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263])
Pan does not teach the sensors being oriented in different directions, but Grenier teaches (“configuration of an aerial vehicle, such as an unmanned aerial vehicle (“UAV”), having a plurality of sensors, such as optical sensors, cameras, etc., located along a perimeter frame of the aerial vehicle. The sensors may be attached to winglets or other structures of the perimeter frame” [0012], “The optical sensors 302, 304, 306, and 308 are aligned in directions indicated by the arrows 372, 374, 376, and 378” [0070], Examiner Note: As seen in FIG. 1 and FIG. 3, the plurality of sensors mounted on the moving object are oriented in different directions). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Grenier’s sensor orientation because “Embedding portions of the optical sensors 231 and 232 in structures included in or attached to the perimeter frame can provide various benefits” such as “reduce “dead spots” due to obstructions” and “allow the sensors to measure space close to the vehicle” See Grenier [0052]. 

With respect to claims 10 and 20, Pan teaches: 
a plurality of propulsion devices, each, when activated, causing a propulsion airflow substantially parallel to a vertical axis of the UAV; (“The present systems and methods are suitable for many types of UAVs including, without limitation, quadcopters (also referred to a quadrotor helicopters or quad rotors), single rotor, dual rotor, trirotor, hexarotor, and octorotor rotorcraft UAVs, fixed wing UAVs, and hybrid rotorcraft-fixed wing UAVs” [0222])
an altitude computation component configured to compute an altitude of the UAV based on the pressure-dependent data from the plurality of sensors.; (“sensing results can be generated by combining sensor data respectively obtained by multiple sensors, also known as "sensor fusion”… Sensor fusion can be used to compensate for limitations or inaccuracies associated with individual sensor types, thereby improving the accuracy and reliability of the final sensing result. Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100” [00254-00255], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263]) 
a plurality of sensors, each generating pressure-dependent data and being mounted on the UAV with a respective primary orientation direction, the primary orientation directions of at least two of the sensors being different; (“The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263])
Pan does not teach the sensors being oriented in different directions, but Grenier teaches (“configuration of an aerial vehicle, such as an unmanned aerial vehicle (“UAV”), having a plurality of sensors, such as optical sensors, cameras, etc., located along a perimeter frame of the aerial vehicle. The sensors may be attached to winglets or other structures of the perimeter frame” [0012], “The optical sensors 302, 304, 306, and 308 are aligned in directions indicated by the arrows 372, 374, 376, and 378” [0070], Examiner Note: As seen in FIG. 1 and FIG. 3, the plurality of sensors mounted on the moving object are oriented in different directions). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Grenier’s sensor orientation because “Embedding portions of the optical sensors 231 and 232 in structures included in or attached to the perimeter frame can provide various benefits” such as “reduce “dead spots” due to obstructions” and “allow the sensors to measure space close to the vehicle” See Grenier [0052]. 

With respect to claims 2 and 11, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claims 1 and 10: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 1 and 10. Pan further teaches:
a storage component storing a plurality of per-sensor weights; (“The sensor controller 200 can further include a memory (not shown). The memory may include high-speed random access memory (RAM) and may also include nonvolatile memory, such as one or more magnetic disk storage devices, flash memory devices, or other non-volatile solid-state memory devices. The memory can be configured to store data transmitted by the sensors 300 to the sensor controller 200 and coded instructions for executing the methods disclosed in the present disclosure.” [0251]) 
wherein the altitude computation component is further configured to compute the altitude as a function of an average, weighted by the per-sensor weights, of the pressure-dependent data of the respective sensors and a reference value.; (“the sensor controller is configured to provide a weighted average of data generated by a plurality of sensors as the sensor data of a sensor data type” [0152], “one or more sensors 300 in a sensor group may be assigned uniform and/or different weights. The weight can refer to a statistical weight used for calculation.” [0342], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263], “During the initialization process, the sensor controller 200 can assign an initial value for a parameter of a sensor 300, and/or obtain initial parameter from the sensor 300.” [0277]) 

With respect to claims 3 and 12, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claims 2 and 11: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 2 and 11. Pan further teaches:
determining a direction of motion of the moving object; (“The main controller 400 can be configured to integrate the acceleration to obtain speed and/or position data of the mobile platform 100. Via the sensor fusion process, the main controller 400 can combine such speed and/or position data with speed and/or position data of the mobile platform 100 obtained by the GPS sensors 3 11, 312, to determine the speed and/or position of mobile platform 100.” [0260])
adjusting weights assigned to the pressure-dependent data of the respective sensors in the weighted average according to the determined direction of motion; (“the one or more processors are configured to select the sensor associated with a higher weight among two sensors in the sensor data source each being associated with a respective weight and configured to generate data of the sensor data type, wherein the weights are based on accuracy of the two sensors” [0077], “one or more sensors 300 in a sensor group may be assigned uniform and/or different weights. The weight can refer to a statistical weight used for calculation.” [0342], “The main controller 400 can be configured to integrate the acceleration to obtain speed and/or position data of the mobile platform 100. Via the sensor fusion process, the main controller 400 can combine such speed and/or position data with speed and/or position data of the mobile platform 100 obtained by the GPS sensors 3 11, 312, to determine the speed and/or position of mobile platform 100.” [0260], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers.” [0263]) 

With respect to claims 4 and 13, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claims 2 and 11: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 2 and 11. Pan further teaches:
determining a velocity of moving object; (“Each of the first sensor 301 and the second sensor 302 can generate data to be used for calculating speed of the mobile platform 100.” [0232]) 
adjusting weights assigned to the pressure-dependent data of the respective sensors in the weighted average according to the determined velocity; (“the one or more processors are configured to select the sensor associated with a higher weight among two sensors in the sensor data source each being associated with a respective weight and configured to generate data of the sensor data type, wherein the weights are based on accuracy of the two sensors” [0077], “one or more sensors 300 in a sensor group may be assigned uniform and/or different weights. The weight can refer to a statistical weight used for calculation.” [0342], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers.” [0263], “Each of the first sensor 301 and the second sensor 302 can generate data to be used for calculating speed of the mobile platform 100.” [0232]) 

With respect to claim 5, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claim 2: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claim 2. Pan further teaches: 
determining that the pressure-dependent data from one of the sensors deviates from the pressure-dependent data of the other ones of the sensors by more than a threshold amount of discrepancy; (“In some embodiments of the disclosed method, the processing includes: selecting a sensor in the sensor data source; and identifying data generated by the selected sensor as the sensor data of the sensor data type.” [0034-0036], “In some embodiments of the disclosed method, the detecting the anomaly includes detecting that the first data has remained constant during a predetermined time interval… detecting that noise associated with the first data is greater than a predetermined noise level… detecting a discontinuity in the first data that is greater than a predetermined discontinuity level.” [0045-0047]) 
wherein the pressure-dependent data from the one of the sensors is precluded from computing the altitude of the moving object; (“the second sensor 302 can provide the sensor controller 200 with a subset of data of the same sensor data type as the data provided by the first sensor 301. Before detecting the malfunction, the sensor controller 200 can obtain the first and second data respectively provided by the first sensor 301 and the second sensor 302. The sensor controller 200 can compare the first and second data respectively provided by the first sensor 301 and the second sensor 302 to detect the malfunction (shown at 1125 in FIG. 8). Upon detecting the malfunction in the first sensor 301, the sensor controller 200 can receive data that exclude the first data. For example, the sensor controller 200 can receive the second data generated by the second sensor 302, but not the first data generated by the first sensor 301. The sensor controller 200 can use the second data for subsequent sensor fusion process for controlling the mobile platform 100.” [0242], “Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100. Based on the sensing result, the main controller 400 can instruct the mobile platform 100 to implement various operations” [0255]) 

With respect to claims 6 and 15, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claims 1 and 10: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 1 and 10. Pan does not teach but Grenier further teaches wherein the primary orientation directions of all the sensors are substantially perpendicular to a vertical direction; (“sensors may be at other locations, such as wings (e.g., front wing 120, upper wing 122), flaps (e.g., flap 123, 127). For example, a plurality of sensors may be mounted or secured to a single winglet.” [0040], “The winglets 121 extend in a downward direction approximately perpendicular to the front wing 120 and horizontal side rails 130.” [0022], Examiner Note: In FIG. 1, the sensors 150-154 are oriented in a perpendicular direction) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Grenier’s sensor orientation because “Embedding portions of the optical sensors 231 and 232 in structures included in or attached to the perimeter frame can provide various benefits” such as “reduce “dead spots” due to obstructions” and “allow the sensors to measure space close to the vehicle” See Grenier [0052].

With respect to claim 8, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claim 1 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claim 1. Pan further teaches herein the moving object is an unmanned aerial vehicle (UAV); (“In some embodiments of the disclosed apparatus, the mobile platform includes an unmanned aerial vehicle (UAV).” [0062]) 

With respect to claims 9 and 17, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claims 8 and 10: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 8 and 10. Pan does not teach but Grenier further teaches wherein the sensors are mounted on the UAV such that the primary orientation directions of at least one pair of the sensors are opposite to each other; (“A first optical sensor 150, a second optical sensor 151, a third optical sensor 152, and a fourth optical sensor 153 are coupled (or “secured,” “attached,” “mounted,” etc.) to the perimeter frame 104. The first optical sensor 150 and the second optical sensor 151 are coupled to the front left corner junction 131-1 and the front right corner junction 131-2, respectively…  The third optical sensor 152 may be mounted to the rear right corner junction 131-3 and may protrude away from an outer side of the rear right corner junction 131-3. The fourth optical sensor 153 may be mounted to the rear left corner junction 131-4 and protrude from an inner side of the rear left corner junction 131-4” [0040], Examiner Note: In FIG. 1, it can be seen that sensors 150 and 151 are mounted as paired opposites and sensors 152 and 153 are paired opposites.) 

With respect to claim 14, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claim 11: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claim 11. Pan further teaches further comprising a processing system configured to sense failure of at least one of the sensors and set to zero the weight corresponding to the at least one of the sensors; (“the second sensor 302 can provide the sensor controller 200 with a subset of data of the same sensor data type as the data provided by the first sensor 301. Before detecting the malfunction, the sensor controller 200 can obtain the first and second data respectively provided by the first sensor 301 and the second sensor 302. The sensor controller 200 can compare the first and second data respectively provided by the first sensor 301 and the second sensor 302 to detect the malfunction (shown at 1125 in FIG. 8). Upon detecting the malfunction in the first sensor 301, the sensor controller 200 can receive data that exclude the first data. For example, the sensor controller 200 can receive the second data generated by the second sensor 302, but not the first data generated by the first sensor 301. The sensor controller 200 can use the second data for subsequent sensor fusion process for controlling the mobile platform 100.” [0242], “one or more processors are configured to select the sensor associated with a higher weight among two sensors in the sensor data source each being associated with a respective weight and configured to generate data of the sensor data type, wherein the weights are based on accuracy of the two sensors.” [0077])

With respect to claim 18, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claim 10: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 1 and 10. Pan does not teach but Grenier further teaches wherein at least one of the sensors is vertically positioned in a central portion of a landing support member; (“One or more of these sensors may be utilized to assist in landing as well as to avoid obstacles during flight.” [0110], “a winglet 221-1 and a winglet 221-2 may be coupled to and included as part of the portion of the perimeter frame 201 of the aerial vehicle. In this example, a first optical sensor 231 is attached to an outward facing portion 225 of the winglet 221-1, and a second optical sensor 232 is attached to an inward facing portion 226 of the winglet 221-2.” [0050], Examiner Note: In FIG. 1 and FIG. 2A, it can be seen that winglet 221-1, 221-2, is a support member of the mobile object) 

    PNG
    media_image1.png
    416
    539
    media_image1.png
    Greyscale

Grenier, FIG. 2A: sensors vertically positioned on the supports of the mobile object. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Grenier’s sensor orientation because “Embedding portions of the optical sensors 231 and 232 in structures included in or attached to the perimeter frame can provide various benefits” such as “reduce “dead spots” due to obstructions” and “allow the sensors to measure space close to the vehicle” See Grenier [0052].

With respect to claim 19, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claim 11: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claim 11. Pan further teaches wherein at least one of the sensors is incorporated into a main body of the UAV; (“unmanned aerial vehicle (UAV) may be outfitted with a functional payload, such as a sensor for collecting data from the surrounding environment” [0004])

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2017045141 A1) in further view of Grenier et al. (US 20180077350 A1) in further view of Hammerschmidt et al. (US 9903779 B2). 
With respect to claims 7 and 16, Pan in combination with Grenier, as shown in the rejection above, discloses the limitations of claims 1 and 10: 
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claims 1 and 10. Pan in combination with Grenier does not teach but Hammerschmidt teaches further comprising defining the primary orientation direction of at least one of the sensors relative to an exterior boundary of an aperture through which the respective sensor is exposed to ambient pressure; ( “In one embodiment, the second pressure sensor can detect a change of the external pressure measurement relative to an ambient pressure, and communicate, to the controller or the first pressure sensor, the external pressure measurement based on the change, which could require longer or different time periods between measurements to determine.” [34]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object and Grenier’s sensor orientation with Hammerschmidt’s pressure sensor system to “further enables self-extraction of pressure sensor parameter values for a self-calibration by a pressure sensor itself according to one or more target values and based on a pressure (e.g., an ambient pressure)” See Hammerschmidt [11]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Donnard et al. (US 20170267372 A1) is pertinent because “…part may include: a proximal end including a means or mechanism for the mounting the drone; a free distal end with a Pitot tube dynamic pressure front air intake; an internal duct in fluid communication with the front air intake, where this duct has an orifice formed on the proximal end and adapted to be connected to a pressure sensor mounted on a module configured in the fuselage of the drone” [0008], “The front air intake 44 may be a Pitot tube dynamic pressure front air intake by way of example only. The pressure collected at the front air intake 44 may be transmitted through the internal duct 42 to the outlet 46. The pressure may then proceed from a flexible link 48 to the pressure sensor mounted on the printed circuit board 40, where another sensor may be mounted for measuring the static pressure. The differential between static pressure and dynamic pressure may provide the speed of the drone with respect to the air (relative wind) [0037] which pertains to using a plurality of pressure sensors on a mobile object such as a UAV. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/       Examiner, Art Unit 3662  

/ANISS CHAD/       Supervisory Patent Examiner, Art Unit 3662